[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
BY THE DIVISION
The petitioner entered pleas to two counts of Robbery 2nd degree, a violation of Connecticut General Statutes53a-135(a)(2) and one count of Unlawful Restraint First Degree, a violation of Connecticut General Statutes 53a-95. A sentence of eight and one-half years to serve was imposed upon the two robbery counts and five years to serve was imposed on the unlawful restraint count. All sentences were to run concurrently for a total effective sentence of eight and one-half years to serve. And be enrolled in narcotic anonymous and alcoholics anonymous. He emphasized that he did not have the worse record at Somers and that he would do the time for his crime that was fair.
Counsel for the State pointed out the psychological harm to the victim, and the fact that the petitioner tried to run her over. He disputed petitioner's criminal record noting he had serious prior convictions including a prior larceny conviction. CT Page 11451
In reviewing the sentencing remarks of the trial judge, we find a careful, thorough analysis of the facts, consideration that the petitioner has a record, and the weighing of the seriousness of the crime. Our conclusion is that the court sentence was appropriate when analyzed under the standard set forth in Practice Book 942.
The sentence is affirmed.
Norko, J.
Purtill, J.
Stanley, J.